Exhibit 10.2

 


AMENDMENT N°2


 

to the Airbus A330/A350XWB Purchase Agreement

 


DATED AS OF JANUARY 31, 2008


 

Between

 


AIRBUS S.A.S.


 

And

 


HAWAIIAN AIRLINES, INC.


 

This Amendment N°2 (hereinafter referred to as the “Amendment”), entered into as
of November 27, 2009, between Airbus S.A.S., organized and existing under the
laws of the Republic of France, having its registered office located at 1,
Rond-Point Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as
the “Seller”), and  Hawaiian Airlines, Inc. a corporation, organized and
existing under the laws of the State of Delaware, United States of America,
having its principal corporate offices located at 3375 Koapaka Street, Ste.
G-350, Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).

 


WITNESSETH


 

WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A350XWB
Purchase Agreement dated as January 31, 2008 which agreement, as previously
amended by and supplemented with all exhibits, appendices, letter agreements and
amendments, including Amendment No. 1 dated as of June 26, 2008 (collectively,
the “Agreement”), relates to the sale by the Seller and the purchase by the
Buyer of certain aircraft, under the terms and conditions set forth in said
Agreement;

 

WHEREAS, Capitalized terms used herein and not otherwise defined herein will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Amendment;
and

 

WHEREAS, the Buyer and the Seller wish to amend some terms of the Agreement;

 


NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

1.                                      DELIVERY SCHEDULE

 

1.1                                 The A330-200 Aircraft with an A330-200
Scheduled Delivery Quarter of 3rd Quarter 2012 is rescheduled to 1st Quarter
2012.

 

1.2                                 The first delivery table set forth in Clause
9.1.1 of the Agreement is deleted in its entirety and replaced with the delivery
schedule table below between QUOTE and UNQUOTE:

 

QUOTE

 

Aircraft N°1                                1st Quarter 2012

Aircraft N°2                                2nd Quarter 2012

Aircraft N°3                                1st Quarter 2013

Aircraft N°4                                2nd Quarter 2013

Aircraft N°5                                2nd Quarter 2013

Aircraft N°6                                1st Quarter 2014

 

UNQUOTE

 

1.3                                 The A330-200 Aircraft identified in Clause
9.1.1 of the Agreement (as amended by this Amendment) with a 1st Quarter 2012
A330-200 Scheduled Delivery Quarter will have a Scheduled Delivery Month of
March 2012.

 

2.                                      EFFECT OF THE AMENDMENT

 

2.1                                 The provisions of this Amendment are binding
on both parties upon execution hereof. The Agreement will be deemed amended to
the extent herein provided, and, except as specifically amended hereby, will
continue in full force and effect in accordance with its original terms. This
Amendment supersedes any previous understandings, commitments, or
representations whatsoever, whether oral or written, related to the subject
matter of this Amendment.

 

2.2                                 Both parties agree that this Amendment will
constitute an integral, nonseverable part of said Agreement, that the provisions
of said Agreement are hereby incorporated herein by reference, and that this
Amendment will be governed by the provisions of said Agreement, except that if
the Agreement and this Amendment have specific provisions that are inconsistent,
the specific provisions contained in this Amendment will govern.

 

3.                                      CONFIDENTIALITY

 

This Amendment is subject to the confidentiality provisions set forth in Clause
22.9 of the Agreement.

 

4.                                      COUNTERPARTS

 

This Amendment may be signed in separate counterparts.  Each counterpart, when
signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

Very truly yours,

 

AIRBUS S.A.S.

 

 

By:

/s/ Christophe Mourey

 

 

 

 

Name:

Christophe Mourey

 

 

 

 

Title:

Senior Vice President Contracts

 

 

 

 

 

 

 

Accepted and Agreed

 

 

 

Hawaiian Airlines, Inc.

 

 

 

 

By:

/s/ Peter Ingram

 

 

 

 

Name:

Peter Ingram

 

 

 

 

Title:

Executive Vice President,

 

 

Chief Financial Officer & Treasurer

 

 

 

 

and

 

 

 

 

 

By:

/s/ Charles R. Nardello

 

 

 

 

Name:

Charles R. Nardello

 

 

 

 

Title:

Sr. Vice President - Operations

 

 

--------------------------------------------------------------------------------